DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
Claims 2-6 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim 2.  See MPEP § 608.01(n).  Accordingly, the claims 2-6 have not been further treated on the merits.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2, 7-9, 12, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the first radio signal".  There is insufficient antecedent basis for this limitation in the claim.
The term “for instance” in claim 7, 9, 18 is a relative term which renders the claim indefinite. 
Claim 8 recites the limitation "the first position" and “the second position”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the second radio signal".  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the second wall".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-9, 11-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elizondo, II (US 9349030).
Re 1, Elizondo discloses a device for identifying or tracking tools, the device comprising: a first wall delimiting a first area (drawer 94) wherein a first tool (92) including an RFID tag (24) can be placed; and a first antenna (96/98/100/102) for communicating with the RFID tag whenever the first tool is in the first area, including sending a request signal to the RFID tag and receiving a response signal emitted by the RFID tag in response to the request signal, characterized by a first control unit (104) configured to set the first antenna with a first frequency and a first power to values fulfilling the following criteria: a. the first frequency is selected in a predetermined range of RFID frequencies and maximizes the power of the response signal, b. the first power is a minimum value enabling the first antenna set with the selected first frequency value to effectively detect the response signal such that an information about the first tool can be extracted therefrom (col 9 ln 25-43, col 11 ln 39-50, col 12 ln 32-40).
Re 7, further comprising a first drawer comprising the first wall, the first wall being for instance a bottom wall of the first drawer on which the first tool can rest (col 9 ln 25-35).

RE 8, wherein the first position is a closed position of the first drawer and wherein the second position is an opened position of the drawer (col 7 ln 8-31).

RE 9, wherein the first ADC (16) is affixed to the first drawer, for instance to a back of the drawer (Fig 2, 7).
Re 11, further comprising: a second wall delimiting a second area (94) wherein a second tool (92) including a RFID tag (24) can be placed while the first tool is placed in the first area; and a second antenna (96/98/100/102) for communicating with the RFID tag of the second tool whenever the second tool is in the second area, a second control unit (104) configured to set the second antenna with a second frequency value and a second power value fulfilling the following criteria: a. the second frequency value is selected in a predetermined range of RFID frequencies and maximizes the power of a response signal emitted by the RFID tag of the second tool in response to a request signal emitted by the second antenna, b. the second power value is a minimum value enabling the second antenna set with the selected frequency value to effectively detect the response signal such that an information about the second tool can be extracted therefrom (col 9 ln 25-43, col 11 ln 39-50, col 12 ln 32-40).
Re 12, wherein the second control unit is configured to perform the following steps: at a third time at which the second tool is in the second area, determining the second frequency value and the second power value by testing different values in the predetermined range of RFID frequencies and different power values; and at a fourth time after the third time, setting the second antenna with the second frequency value and the second power value determined at the third time, attempting to extract the information about the second tool from the second radio signal, and repeating the determination step only if the attempt fails (col 12 ln 48-59, repeat poorly read tags).
Re 13, wherein the number of different frequency values tested when repeating the determination step at the fourth time is smaller than the number of different frequency values tested at the third time, and/or the number of different power values tested when repeating the determination step at the fourth time is smaller than the number of different power values tested at the third time (col 12 ln 48-59, poorly read tags only while others excluded).
Re 14, wherein the first control unit and the second control unit are a same control unit (104).
RE15, further comprising: a second analog-to-digital converter, ADC, for converting an analog signal acquired by the second antenna into a second digital signal; a second processing unit for processing the second digital signal; and a second digital link for transmitting the digital signal to the second processing unit (Fig 2, 7).
RE 16, wherein the second wall and/or the second ADC (16) is mobile relative to the second processing unit (fig 2, 7, col 10 ln 4-25).
Re 17, wherein the second ADC can be put into a third position relative to the second processing unit, wherein the second ADC (16) is connected to the second digital link to allow the second digital signal to be transmitted to the second processing unit, and a fourth position relative to the second processing unit, wherein the second ADC (16) is disconnected from the second digital link to prevent a transmission of the second digital signal to the second processing unit (fig 2, 7, col 10 ln 58-63).

RE18, further comprising a second drawer comprising the second wall, wherein the second drawer is different from the first drawer, the second wall being for instance a bottom wall of the second drawer on which the second tool can rest (col 9 ln 25-35, Fig 2).

Claims 1, 7, 10, 18, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marino (US 20100182149).
Re 1, Marino discloses a device for identifying or tracking tools, the device comprising: a first wall delimiting a first area (shelf) wherein a first tool (8) including an RFID tag (9) can be placed; and a first antenna (10) for communicating with the RFID tag whenever the first tool is in the first area, including sending a request signal to the RFID tag and receiving a response signal emitted by the RFID tag in response to the request signal, characterized by a first control unit (30/40) configured to set the first antenna with a first frequency and a first power to values fulfilling the following criteria: a. the first frequency is selected in a predetermined range of RFID frequencies and maximizes the power of the response signal, b. the first power is a minimum value enabling the first antenna set with the selected first frequency value to effectively detect the response signal such that an information about the first tool can be extracted therefrom (par 22, 60).
Re 7, further comprising a first drawer comprising the first wall, the first wall being for instance a bottom wall of the first drawer on which the first tool can rest (fig 7).
RE 10, wherein the first wall is metallic and wherein the first antenna is a slot antenna cut out in the first wall (par 44).
RE 18, further comprising a second drawer comprising the second wall, wherein the second drawer is different from the first drawer, the second wall being for instance a bottom wall of the second drawer on which the second tool can rest (fig 7).

RE 19, wherein the second wall is metallic and wherein the second antenna is a slot antenna cut out in the second wall (par 44).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christle I. Marshall whose telephone number is (571) 270-3086.  The examiner can normally be reached on Monday – Friday 7:30AM - 4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on (571) 272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christle I Marshall/
Primary Examiner, Art Unit 2887